State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 30, 2015                    518299
________________________________

In the Matter of SEQUOYAH Z.
   and Others, Permanently
   Neglected Children.

ALBANY COUNTY DEPARTMENT FOR
   CHILDREN, YOUTH AND
   FAMILIES,
                    Respondent;

MELISSA Z.,
                    Appellant.

(Proceeding No. 1.)
________________________________            MEMORANDUM AND ORDER

In the Matter of SEQUOYAH Z.
   and Others, Permanently
   Neglected Children.

ALBANY COUNTY DEPARTMENT FOR
   CHILDREN, YOUTH AND
   FAMILIES,
                    Respondent;

JIMMY Z.,
                    Appellant.

(Proceeding No. 2.)
________________________________


Calendar Date:   March 25, 2015

Before:   Lahtinen, J.P., McCarthy, Garry and Lynch, JJ.

                             __________


     Paul J. Connolly, Delmar, for Melissa Z., appellant.

     Sandra M. Colatosti, Albany, for Jimmy Z., appellant.
                                 -2-                518299

      James J. Green, Albany County Department for Children,
Youth and Families, Albany, for respondent.

         Sharon Lee McNulty, Albany, attorney for the children.

                              __________


Garry, J.

      Appeals from two corrected orders of the Family Court of
Albany County (Duggan, J.), entered January 15, 2014, which,
among other things, granted petitioner's applications, in two
proceedings pursuant to Social Services Law § 384-b, to revoke a
suspended judgment, and terminated respondents' parental rights.

      Respondent Melissa Z. (hereinafter the mother) and
respondent Jimmy Z. (hereinafter the father) have six children,
four of whom (born in January 2006, November 2006, 2008 and 2010)
are the subjects of these proceedings.1 In April 2009,
petitioner commenced neglect proceedings pertaining to the three
older children, who were removed from respondents' care and later
adjudicated to be neglected.2 The youngest child was removed
from respondents' care shortly after his birth in March 2010 and
adjudicated to be neglected upon respondents' consent. In
February 2011, petitioner commenced proceedings to adjudicate the
children to be permanently neglected and to terminate
respondents' parental rights. Upon respondents' admissions, the
children were adjudicated to be permanently neglected. Following
a dispositional hearing, Family Court issued a six-month
suspended judgment. Four months later, petitioner commenced
these proceedings to revoke the suspended judgment. The court
conducted a dispositional hearing, granted the petitions and


     1
        Respondents' other children (born in 2011 and 2013) are
the subjects of separate neglect proceedings.
     2
        Previous neglect proceedings pertaining to the two older
children had been commenced in April 2007 and resolved by an
adjournment in contemplation of dismissal.
                              -3-                 518299

terminated respondents' parental rights.   Respondents appeal.

      "The purpose of a suspended judgment is to provide a parent
who has been found to have permanently neglected his or her
children with a brief grace period within which to become a fit
parent with whom the children can be safely reunited" (Matter of
Cole WW. [Amanda WW.], 106 AD3d 1408, 1409 [2013], lvs denied 21
NY3d 864, 865 [2013] [internal quotation marks, brackets and
citations omitted]). Family Court may revoke a suspended
judgment and terminate a parent's rights when it is shown by a
preponderance of the evidence that the parent has failed to
comply with the judgment's terms and conditions (see Matter of
Michael HH. [Michael II.], 124 AD3d 944, 944 [2015]; Matter of
Jason H. [Lisa K.], 118 AD3d 1066, 1067 [2014]). Here,
petitioner made the requisite showing of lack of compliance.

      One of the terms of the suspended judgment required
respondents to maintain appropriate housing for the children.
When the suspended judgment was imposed, respondents were living
in a suitable apartment, but they were subsequently evicted for
failure to pay the rent and, thereafter, they resided separately
in a series of shelters. At the time of the dispositional
hearing, the father was still in a shelter, the mother was
sharing a residence with a registered sex offender and both
respondents were unemployed. Respondents testified that
financial difficulties prevented them from finding affordable
housing. A caseworker testified that she had attempted to assist
them with budgeting, finding employment and locating suitable
housing, but that they had failed to avail themselves of her
assistance. Respondents confirmed that they did not ask for
help, and the mother testified that she failed to qualify for a
rental assistance program because she did not comply with the
program's job search requirements.

      Although both respondents participated regularly in visits
with the children, the visits could not be conducted in their
home, as required by the suspended judgment, as a result of their
homelessness. Moreover, respondents were never able to progress
to fully unsupervised visitation, as required. Instead, they
continued to need prompting to remind them to discipline the
children, attend to their safety, provide them with needed care
                              -4-                518299

such as diaper changes, and pay attention to all of the children
during visits rather than focusing on only one or two of them.

      The terms of the suspended judgment required respondents to
cooperate with petitioner in developing and implementing a
parenting plan, but they did not do so, failing to maintain
contact with the caseworker or to respond to her messages and
voice mails. After the eviction, they did not keep the
caseworker informed of their whereabouts as they moved from
shelter to shelter, forcing her to search for them. At one
point, respondents relocated to Schenectady County, interrupting
the mother's mental health treatment and other services that had
been in place in Albany County. Before services could be
reestablished in the new location, the mother returned to Albany
County, causing further disruptions.3

      The suspended judgment further required respondents to
participate in programs and counseling deemed appropriate by
petitioner. They successfully completed some programs, such as
parenting courses, but failed to participate in other recommended
classes and counseling. The mother's attendance in mental health
treatment was so poor that she was at risk of termination.
Respondents complied with the requirement to attend the
children's service plan reviews and family treatment meetings,
but did not attend many of their school events or medical
appointments, as also required. Although some of these failures
were caused by transportation difficulties, respondents did not
take advantage of petitioner's offer to provide transportation
upon advance notice. Accordingly, we find that the revocation of
the suspended judgment based upon respondents' violation of its
terms is supported by a sound and substantial basis in the record
(see Matter of Jayden T. [Amy T.], 118 AD3d 1075, 1076-1077
[2014]; Matter of Marquise JJ. [Brithany JJ.], 103 AD3d 937, 938
[2013], lv denied 21 NY3d 859 [2013]).




    3
        Family Court found that it was a "fair assumption" that
respondents moved to Schenectady County in a "misguided attempt
to get out from under [petitioner's] thumb."
                                -5-                  518299

      The record further supports the termination of respondents'
parental rights. At the time of the revocation hearing, the
three older children had been in foster homes for four years, and
the youngest subject child had spent his life in foster care.
More than a year had elapsed since the imposition of the six-
month suspended judgment, but respondents' circumstances had
deteriorated instead of improving during this extended grace
period.4 The children's three foster families were committed to
supporting and maintaining the relationships among the siblings,
and at least one of the foster parents wished to adopt the
children who resided with her. Accordingly, the record also
provides a sound and substantial basis for Family Court's
determination that freeing the children for adoption was in their
best interests (see Matter of Madelyn D. [Direll D.], 112 AD3d
1165, 1166-1167 [2013]; Matter of Alexandria A. [Ann B.], 93 AD3d
1105, 1107 [2012], lv denied 19 NY3d 805 [2012]).

        Lahtinen, J.P., McCarthy and Lynch, JJ., concur.



      ORDERED that the corrected orders are affirmed, without
costs.




                               ENTER:




                               Robert D. Mayberger
                               Clerk of the Court



    4
        Family Court attributed the delay in resolving the
proceedings to, among other things, the births of respondents'
youngest children and late substitutions of counsel arising from
respondents' failure to communicate with their attorneys.